Exhibit99.1 Almost Family, Inc. Steve Guenthner (502) 891-1000 The Ruth Group Investor Relations Nick Laudico/Zack Kubow (646) 536-7030/7020 nlaudico@theruthgroup.com zkubow@theruthgroup.com Almost Family Reports Third Quarter 2012 Results SEC Staff closesinvestigation with no actions; Court dismisses shareholder suit Louisville, KY, November 6, 2012 – Almost Family, Inc. (Nasdaq: AFAM), a leading regional provider of home health nursing and personal care services, announced today its financial results for the three and nine month periods ended September 30, 2012. Highlights: · Net service revenues of $85 million for the quarter · Net income was $4.1 million, or $0.44 per diluted share · Diluted EPS includes $0.02 for transaction related costs, excluding which diluted EPS would have been $0.46 · Visiting Nurse segment net revenues were $66 million, on 2% admission growth overall, including 5% in Florida · Personal Care segment net revenues grew to $19 million from a combination of the Cambridge acquisition and 5% organic volume growth · Investors encouraged to consider possible implications of Hurricane Sandy on fourth quarter results Comments on Results William Yarmuth, Chief Executive Officer, commented on the results: “Our results for the third quarter reflect the impact of normal seasonality in our VN segment along with an apparent slowing in health care utilization nationwide.While external market conditions continue to be somewhat challenging, we are continuing to focus on improving the organic growth of our business.We have been extremely pleased with the success of our operators in tightly managing the efficiencies of their business units delivering meaningful year over year cost savings in the VN segment.” With regard to the U.S. Securities and Exchange Commission (SEC) development described in more detail below, Yarmuth added:“We continue to be very proud of our track record of sound compliance and the absence of any findings of wrongdoing at Almost Family by any of the investigatory bodies that began probing us and others in the industry in mid-2010.I am extremely proud of the way our management team, and most importantly our caregivers, have refused to allow any of this to detract from our Senior Advocacy mission of providing the highest quality care to our patients.” Almost Family Reports Third Quarter 2012 Results Page 2 November 6, 2012 Third Quarter Financial Results Almost Family reported third quarter results that included the impact of the 2012 Medicare reimbursement rate cut in the Visiting Nurse (VN) segment.The Medicare rate cuts reduced revenue and operating income by $2.7 million and earnings per diluted share by $0.17, while a change in certain Medicare Advantage plans paying on a per visit versus episodic basis reduced revenue by $0.8 million and earnings per diluted share by $0.03.While total VN admissions increased approximately 2% and traditional Medicare episodic admissions increased approximately 1%, total Medicare episodic admissions declined 2.5% primarily as a result of certain Medicare Advantage plans switching from episodic to per visit payment models. The Company’s earnings were favorably impacted by efforts to improve its operating efficiencies and the inclusion in the quarter of a full three months of the Cambridge Home Health Care Holdings, Inc. (Cambridge) acquisition, which closed in early August of 2011.Improvements in operating efficiencies, principally in the VN segment, improved earnings per diluted share by $0.17. Net service revenues for the third quarter were $85.1 million, a 1% decrease from $86.2 million reported in the third quarter of 2011, primarily as a result of the VN segment’s Medicare rate cut, partially offset by the Cambridge acquisition. Net income for the third quarter of 2012 was $4.1 million, or $0.44 per diluted share, down from third quarter of 2011 net income of $4.8 million, or $0.52 per diluted share. The effective tax rate of 39.5% in the third quarter of 2012 was consistent with the 39.4% for the third quarter of 2011. SEC and Legal Developments Since our last quarterly report the Company has received two favorable determinations with respect to previously disclosed regulatory inquiries and litigation.On November 2, 2012, the Company and those affected executive officers and members of its board of directors were all notified by the SEC Staff that it has concluded its investigation and does not intend to recommend enforcement action to the Commission.Separately, on October 2, 2012 the judge in certain shareholder derivative actions in Kentucky state court granted the Company’s motion for dismissal.Although the plaintiffs have appealed that ruling, the Company intends to vigorously defend the appeal of the ruling. As previously disclosed, an April 2010 newspaper article reporting on home health care delivery practices in the industry and at the Company triggered inquiries to the Company from the U.S. Senate Finance Committee (SFC), followed by the SEC.These were in turn followed by shareholder litigation making various claims related to the newspaper article against the Company, its board of directors and certain of its officers.As also previously disclosed, in its October 2011 report, the SFC found no wrongdoing with regard to Almost Family and, on February 10, 2012, the judge in certain shareholder actions in Federal court granted the Company’s motion for dismissal. Almost Family Reports Third Quarter 2012 Results Page 3 November 6, 2012 Refer to the Company’s filings on Forms 10-K for 2011 and 10-Q for 2012 for a more complete background of the matters described in this section. Possible Impact of Hurricane Sandy Approximately 25% of our VN segment operations are located in the northeastern U.S. (New Jersey, Connecticut and Massachusetts), areas impacted by Hurricane Sandy which struck in late October 2012.While we are currently unable to predict to the extent, if any, it is reasonable to expect that this significant weather event may have a detrimental impact on our operating results for the quarter and thus the year ending December 31, 2012. Third Quarter Segment Results VN segment third quarter results include the unfavorable impact of the Medicare rate cuts as well as the change of certain Medicare Advantage payors to per visit reimbursement.As a result, VN segment third quarter net service revenues declined 6% to $65.9 million, from $69.9 million in the third quarter of 2011, while operating income before corporate expenses for the third quarter of 2012 declined to $8.9 million from $10.2 million reported for the third quarter of 2011.Total admissions grew 2%, substantially all organic.Organic VN admission growth in Florida was 5%. Primarily as a result of our Cambridge acquisition, Personal Care (PC) segment net service revenues grew 18% or $2.9 million in the third quarter of 2012 to $19.2 million from $16.3 million in the third quarter of 2011, while operating income before unallocated corporate expenses increased 5%, or $0.1 million to $2.8 million in the third quarter of 2012. Nine Month Period Ended September 30, 2012 Almost Family reported nine month results that included: i) the favorable impact of a full nine months of operations from our Cambridge acquisition, which closed in early August of 2011, ii) the unfavorable impact of the 2012 Medicare reimbursement rate cut and the shift of certain Medicare Advantage payors to per visit reimbursement in the VN segment, iii) the unfavorable impact of higher than normal health insurance and workers compensation costs which lowered EPS by $0.09 and iv) the unfavorable impact of higher bad debt provision which lowered EPS by $0.04.The Medicare rate cuts reduced revenue and operating income by $8.4 million and earnings per diluted share by $0.55. Net income for the nine month period of 2012 was $13.6 million, or $1.46 per diluted share, down from the nine month period of 2011 net income of $15.5 million, or $1.66 per diluted share.Fees and expenses related to governmental inquiries did not impact the 2012 nine month period, while lowering the 2011 nine month period EPS by approximately $0.07.Deal costs lowered year to date 2012 and 2011 EPS by approximately $0.03. Nine Month Period Segment Results Net service revenues in the VN segment for the nine month period declined to $204.2 million, a 4.5% decrease from $213.8 million in the nine month period of 2011, after the effect of the previously mentioned Medicare rate cut and lower Medicare volumes.Total admissions grew 3%, of which 2% was organic. Almost Family Reports Third Quarter 2012 Results Page 4 November 6, 2012 Operating income before corporate expenses in the VN segment for the nine month period of 2012 was $30.7 million, a $4.3 million decrease from $35.0 million reported for the nine month period of 2011, primarily as a result of the impact of the Medicare rate cut and a $0.9 million increase in bad debt provision, both of which were partially offset by a focused effort to reduce labor costs relative to patients served. Primarily as a result of our Cambridge acquisition, net service revenues in the PC segment for the nine month period of 2012 grew 57% or $21.0 million to $57.8 million from $36.7 million in the nine month period of 2011.As a result, operating income before unallocated corporate expenses in the PC segment increased 40% to $7.6 million from $5.4 million in the nine month period of 2011. Conference Call A conference call to review the results will begin at 11:00 a.m. ET on November 6, 2012, and will be hosted by William Yarmuth, Chief Executive Officer, and Steve Guenthner, President and Principal Financial Officer. To participate in the conference call, please dial 1-877-407-4018 (USA) or 1-201-689-8471 (International).In addition, a dial-up replay of the conference call will be available beginning November 6, 2012 at 2:00 p.m. ET and ending on November 30, 2012. The replay telephone number is 1-877-870-5176 (USA) or 1-858-384-5517 (International). Passcode 403361.A live Web cast of the call will also be available from the Investor Relations section of the corporate Web site at http://www.almostfamily.com. A Web cast replay can be accessed on the corporate Web site beginning November 6, 2012 at approximately 2:00 p.m. ET and will remain available until November 30, 2012. Almost Family Reports Third Quarter 2012 Results Page 5 November 6, 2012 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share data) Three Months Ended September 30, Nine months Ended September 30, Net service revenues $ Cost of service revenues (excluding depreciation & amortization) Gross margin General and administrative expenses: Salaries and benefits Other Total general and administrative expenses Operating income Interest expense, net ) Income before income taxes Income tax expense ) Net income $ Per share amounts-basic: Average shares outstanding Net income $ Per share amounts-diluted: Average shares outstanding Net income $ Almost Family Reports Third Quarter 2012 Results Page 6 November 6, 2012 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) September 30, 2012 ASSETS (UNAUDITED) December 31, 2011 CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable - net Prepaid expenses and other current assets Deferred tax assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT - NET GOODWILL OTHER INTANGIBLE ASSETS OTHER ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued other liabilities Current portion - capital leases and notes payable TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Notes payable Deferred tax liabilities Other liabilities TOTAL LONG-TERM LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' EQUITY: Preferred stock, par value $0.05; authorized 2,000 shares; none issued or outstanding - - Common stock, par value $0.10; authorized 25,000; 9,420 and 9,381 issued and outstanding Treasury stock, at cost, 89 and 13 shares ) ) Additional paid-in capital Retained earnings TOTAL STOCKHOLDERS' EQUITY $ $ Almost Family Reports Third Quarter 2012 Results Page 7 November 6, 2012 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Nine Months Ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile income to net cash provided by operating activities: Depreciation and amortization Provision for uncollectible accounts Stock-based compensation Deferred income taxes Change in certain net assets and liabilities, net of the effects of acquisitions: Decrease (increase) in: Accounts receivable ) ) Prepaid expenses and other current assets ) Other assets 45 60 Decrease in: Accounts payable and accrued expenses ) ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Acquisitions, net of cash acquired ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from exercise of stock options 70 Purchase of common stock in connection with share awards ) ) Tax impact of share awards ) Principal payments on capital leases and notes payable ) ) Net cash used in financing activities ) ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Summary of non-cash investing and financing activities: Settlement of Directors Deferred Compensation Plan $
